
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1160
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2010
			Mr. Meeks of New York
			 (for himself, Mr. Gutierrez,
			 Mr. Towns,
			 Ms. Lee of California,
			 Mr. Fattah,
			 Mr. Rangel,
			 Mr. Scott of Virginia,
			 Mr. Butterfield,
			 Ms. Norton,
			 Mr. Al Green of Texas,
			 Ms. Clarke,
			 Mr. Payne,
			 Mr. Honda,
			 Mr. Kingston,
			 Mrs. Christensen,
			 Ms. Kilpatrick of Michigan,
			 Mr. Cummings,
			 Ms. Fudge,
			 Ms. Watson,
			 Mr. Clay, Mr. Frank of Massachusetts,
			 Mr. Faleomavaega,
			 Ms. Waters,
			 Mr. Lewis of Georgia,
			 Ms. Woolsey,
			 Mr. Bachus,
			 Ms. Ros-Lehtinen, and
			 Mr. Engel) submitted the following
			 resolution; which was referred to the Committee on Financial Services, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Calling for the establishment of a Haiti
		  Marshall Plan Committee to coordinate aid and development initiatives from
		  multilateral development banks, international financial institutions, United
		  States bilateral aid programs, and major international charities and
		  nongovernmental organizations in response to the earthquake that struck Haiti
		  on January 12, 2010, and encouraging them to work in a coordinated manner and
		  to do even more to support Haiti as it recovers and rebuilds following the
		  greatest natural disaster to hit this nation in over 200
		  years.
	
	
		Whereas Haiti was devastated by an earthquake on January
			 12, 2010;
		Whereas the establishment of a Haiti Marshall Plan
			 Committee to coordinate aid and development initiatives from multilateral
			 development banks, international financial institutions, United States
			 bilateral aid programs, and major international charities and nongovernmental
			 organizations will help Haiti rebuild, avert an economic and humanitarian
			 catastrophe, and sustain a long-term reconstruction effort;
		Whereas the nation of Haiti suffered widespread
			 destruction caused by 4 major hurricanes in 2008, further putting pressure on
			 the nation’s infrastructure and resources;
		Whereas the major multilateral development banks and
			 international financial institutions hold the majority of Haiti’s external debt
			 and have been working with the nation on debt relief and infrastructure
			 development;
		Whereas the World Bank, the Inter-American Development
			 Bank, and the International Monetary Fund forgave $1,200,000,000 of Haiti’s
			 debts in 2009 following the country’s completion of the Heavily Indebted Poor
			 Countries (HIPC) process;
		Whereas the United States is a major shareholder of the
			 World Bank, the Inter-American Development Bank, and the International Monetary
			 Fund, to which the United States board representation is managed by the
			 Department of the Treasury;
		Whereas the majority of United States bilateral aid is
			 managed by and delivered through the United States Agency for International
			 Development (USAID) and the Department of State;
		Whereas the Department of Defense has worked in close
			 collaboration with USAID to deliver emergency humanitarian relief to the people
			 of Haiti;
		Whereas major international charities and nongovernmental
			 organizations can help channel the donations of United States citizens to the
			 people of Haiti;
		Whereas the International Monetary Fund has announced
			 plans to provide at least $100,000,000 in emergency financing to Haiti in
			 response to the earthquake devastation;
		Whereas the Inter-American Development Bank has announced
			 plans to expeditiously approve $128,000,000 in new grants to Haiti, in addition
			 to redirecting $330,000,000 in existing program resources to earthquake relief
			 and reconstruction efforts;
		Whereas the World Bank has announced plans to
			 expeditiously approve $100,000,000 in new grants to Haiti, in addition to
			 existing interest-free loans and grant facilities already provided to Haiti;
			 and
		Whereas a failure to effectively coordinate efforts
			 between these various initiatives is likely to lead to waste, replication of
			 work, and significant delays in the recovery and reconstruction efforts in
			 Haiti: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)extends heartfelt condolences to the
			 millions in Haiti, the United States, and around the world who have lost family
			 and loved ones in the devastation of the January 12, 2010, earthquake;
			(2)calls for the establishment of a Haiti
			 Marshall Plan Committee to include representatives from the Department of the
			 Treasury, the Department of Defense, the Department of State, the United States
			 Agency for International Development (USAID), the World Bank, the
			 Inter-American Development Bank, the International Monetary Fund, and selected
			 members of civil society to develop and propose a coordinated strategy for the
			 recovery and reconstruction of Haiti that prevents the duplication of effort
			 and uses all available resources;
			(3)encourages the
			 World Bank, the Inter-American Development Bank, and the International Monetary
			 Fund to seek to provide additional resources to Haiti through the various
			 facilities at their disposal to relieve the great financial strain which the
			 country now faces without adding to the nation’s existing debt burden;
			(4)encourages the World Bank, the
			 Inter-American Development Bank, and the International Monetary Fund to seek to
			 provide additional resources to Haiti through the various facilities at their
			 disposal to enable the reconstruction of the nation’s infrastructure and
			 economic and governance capacity; and
			(5)encourages the
			 World Bank, the Inter-American Development Bank, and the International Monetary
			 Fund to explore further options for Haiti debt relief in light of the
			 catastrophic damage inflicted by the January 12, 2010, earthquake.
			
